PER CURIAM.
Luis Jiminez appeals his conviction and sentence for sexual battery on a child less than twelve years old. We conclude that the evidentiary issue raised on appeal was not preserved for appellate review by objection in the trial court. See Rodriguez v. State, 433 So.2d 1273, 1275 (Fla. 3d DCA 1983). Assuming objection had been made, we think the admission of the child’s hearsay statements did not constitute unfair bolstering under the circumstances of this case, and would not have required exclusion under section 90.403, Florida Statutes (1989). See generally State v. Pardo, 582 So.2d 1225, 1228 (Fla. 3d DCA 1991). Finally, assuming arguendo that any of the statements should have been excluded, any error was entirely harmless. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
Affirmed.